    Case 1:19-cr-00127-LMB Document 30 Filed 07/02/19 Page 1 of 3 PageID# 224



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

    UNITED STATES OF AMERICA
                                                      Case No. 1:19-cr-000127
                  v.
                                                      Honorable Leonie M. Brinkema
    LOURDES TERRAZAS SILES,
       a/k/a LOURDES TERRAZAS-SILAS,                  Motions Hearing: July 5, 2019

                  Defendant.


      ADDENDUM TO SUPPLEMENTAL RESPONSE OF THE UNITED STATES TO
            DEFENDANT’S MOTION TO DISMISS THE INDICTMENT

        The United States of America, by and through its attorneys, G. Zachary Terwilliger, United

States Attorney for the Eastern District of Virginia, Anthony W. Mariano, Special Assistant United

States Attorney, and Danya E. Atiyeh, Assistant United States Attorney, hereby submits this

addendum to the supplemental memorandum in opposition to the defendant’s motion to dismiss

the indictment and the defendant’s supplement in support of the Motion filed by defendant Lourdes

Terrazas Siles.

        In response to the defendant’s May 31, 2019 discovery request for “all manuals,

instructions, training materials or other documents explaining what the database is that this

document came from, and what the codes and descriptions mean,” the United States has identified

Government Exhibit 14 as responsive. 1        The document does not support the defendant’s

interpretation of the A File’s references to a May 29, 2001 data entry. In fact, the document shows



1
  Government’s Exhibit 14 was initially provided to the defense on June 27, 2019, in a redacted
form. On that date, the undersigned invited defense counsel to visit the United States Attorney’s
Office to view a less redacted version. On the morning of July 2, 2019, defense counsel came to
the United States Attorney’s Office and was provided with a copy of the document with fewer
redactions. Following discussions with the Department of Homeland Security, the undersigned
is now in a position to file the document, with minimal redactions, with the Court.

                                                1
  Case 1:19-cr-00127-LMB Document 30 Filed 07/02/19 Page 2 of 3 PageID# 225



that the May 29, 2001 data entry was, as the United States has explained from the beginning,

related to historic biometric information, rather than an actual encounter. Government Exhibit 14

explains that “DHS – US-VISIT – BSC,” which appears on the defendant’s Exhibit E and

Government Exhibit 13-1 associated with the May 29, 2001 data entry, refers to the “Biometric

Support Center.” [Gov’t Ex. 13-1, at 8.] Government Exhibit 14 explains that this “includes

hardcopy fingerprints submitted by DHS components involved in law enforcement.” [Id.] The

references to a May 29, 2001 “Encounter” in Exhibit F refer to “[a] unique submission of biometric

and associated biographic information.” [Id. at 19.] Likewise, Exhibit F’s reference to “IDENT”

refers to the “Automatic Biometric Identification System.” [Id.] The references in Exhibit E and

F to an “Enforcement” on May 29, 2001 refer to any “[l]aw enforcement activities.” [Id. at 17;

see also id. at 19 (defining “law enforcement”).] Nothing in Government Exhibit 14 supports the

defendant’s theory that the Government had encountered the defendant in the United States in

2001.



                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attorney


                                       By:                  /s/
                                             Anthony W. Mariano
                                             Special Assistant United States Attorney
                                             Danya E. Atiyeh
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3868
                                             Anthony.Mariano2@usdoj.gov



                                                2
  Case 1:19-cr-00127-LMB Document 30 Filed 07/02/19 Page 3 of 3 PageID# 226



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I caused a copy of the foregoing addendum to be filed

with the Clerk of Court using the CM/ECF system, which will automatically generate a Notice of

Electronic Filing (NEF) to all counsel of record.


                                                               /s/
                                             Anthony W. Mariano
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3868
                                             Anthony.Mariano2@usdoj.gov




                                                3
